499 So. 2d 830 (1986)
Thomas PARHAM, Jr., Etc., Petitioner,
v.
Jack PRICE, et al., Respondents.
No. 68676.
Supreme Court of Florida.
December 30, 1986.
Richard T. Gordon and Edward P. Jackson, Jacksonville, for petitioner.
Ned I. Price of Lewis & Price, Jacksonville, for respondents.
OVERTON, Judge.
This is a petition to review Parham v. Price, 486 So. 2d 34 (Fla. 1st DCA 1986), in which the district court held that, when a prevailing party has properly pleaded entitlement to attorney fees pursuant to the terms of a contract, the proof of such fees may be presented for the first time after final judgment pursuant to a motion for attorney fees.
The district court certified this holding as presenting a question of great public importance.[*] We recently answered this question in Finkelstein v. North Broward Hospital District, 484 So. 2d 1241 (Fla. 1986). Accordingly, we approve the district court holding in the instant case.
It is so ordered.
*831 McDONALD, C.J., and ADKINS, BOYD, EHRLICH, SHAW and BARKETT, JJ., concur.
NOTES
[*]  We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.